Case 1:20-cv-00226-HYJ-PJG ECF No. 21, PageID.811 Filed 02/08/21 Page 1 of 4


                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION



KAREN COX,

       Plaintiff,
                                                     Case No. 1:20-cv-226
v.
                                                     Hon. Hala Y. Jarbou
ANDREW M. SAUL,
Commissioner of Social Security,

      Defendant.
___________________________________/

                                             ORDER

       This is an action for review of the Commissioner of Social Security’s denial of Plaintiff’s

claim for disability insurance benefits. The magistrate judge issued a Report and Recommendation

(R&R, ECF No. 18) recommending that the Court affirm the Commissioner’s decision. Before

the Court is Plaintiff’s objections to the R&R (ECF No. 19). For the reasons herein, the Court will

deny the objections and adopt the R&R.

                                           I. Standard

       Under 28 U.S.C. § 636(b)(1) and Rule 72 of the Federal Rules of Civil Procedure, the Court

must conduct de novo review of those portions of the R&R to which objections have been made.

Specifically, the Rules provide that:

       The district judge must determine de novo any part of the magistrate judge’s
       disposition that has been properly objected to. The district judge may accept, reject,
       or modify the recommended disposition; receive further evidence; or return the
       matter to the magistrate judge with instructions.

Fed. R. Civ. P. 72(b)(3).

       Furthermore, as the magistrate judge recognized, this Court’s review of the

Commissioner’s decision “is limited to determining whether the Commissioner applied the proper
Case 1:20-cv-00226-HYJ-PJG ECF No. 21, PageID.812 Filed 02/08/21 Page 2 of 4




legal standards and whether there exists in the record substantial evidence supporting that

decision.” Tucker v. Comm’r of Soc. Sec., 775 F. App’x 220, 224-25 (6th Cir. 2019).

                                          II. Objections

       Plaintiff argues that the administrative law judge (ALJ) improperly found that Plaintiff’s

mental and emotional impairments in Listings 12.04, 12.06, and 12.15, see 20 C.F.R. Part 404,

Subpart P, Appendix 1, did not satisfy the “B criteria” for these listings. (See R&R 7-9.) Plaintiff

argued that she had “marked” limitations in her ability to interact with others and in her ability to

concentrate, persist, or maintain pace. However, the ALJ disagreed and the magistrate judge

determined that the ALJ’s findings were supported by substantial evidence. (Id.)

       Plaintiff argues that the magistrate judge ignored some of the evidence in the record;

however, Plaintiff cannot succeed by attempting to rely only on evidence that purports to support

her claim. If substantial evidence supports the ALJ’s decision, the Court must affirm it. See

Tweedle v. Comm’r of Soc. Sec., 731 F. App’x 506, 508 (6th Cir. 2018) (“Tweedle for the most

part highlights only the evidence that supports his claims for benefits, which is not the proper

inquiry.”); Bass v. McMahon, 499 F.3d 506, 509 (6th Cir. 2007) (“If the ALJ’s decision is

supported by substantial evidence, then reversal would not be warranted even if substantial

evidence would support the opposite conclusion.”).

       The Court agrees with the magistrate judge that substantial evidence supports the ALJ’s

decision. (See R&R 8-9 (identifying evidence).) Plaintiff asserts that it was “understandable” that

doctors who treated her for “pain and other physical conditions did not make notes that show [her]

mental status is disturbed.” (Pl.’s Obj. 3.) Plaintiff argues that “mental problems are for [] mental

therapists to contend with.” (Id.) However, the R&R cited evidence from Plaintiff’s mental health

counselors, who “consistently reported that Plaintiff’s emotional status was unremarkable.”



                                                 2
Case 1:20-cv-00226-HYJ-PJG ECF No. 21, PageID.813 Filed 02/08/21 Page 3 of 4




(R&R 8.) They did not report significant limitations in Plaintiff’s ability to interact with others or

to concentrate. Thus, Plaintiff’s first objection is meritless.

        Next, Plaintiff contends that the ALJ did not adequately consider her agoraphobia or need

for a cane when determining her residual functional capacity (RFC). However, the magistrate

judge properly determined that the ALJ accounted for Plaintiff’s emotional impairments when

limiting Plaintiff to “simple, routine tasks . . . with no more than occasional interaction with the

public.” (R&R 10.) Plaintiff argues that her agoraphobia would preclude her from working a full

workweek, but as the magistrate judge noted, the record did not support such a limitation. (Id.)

        The Court also agrees with the magistrate judge that substantial evidence in the record

indicated that Plaintiff did not need the use of a cane when ambulating. (See R&R 10 (citing

evidence).) Plaintiff refers to her statement that she needed the use of a cane, and the fact that a

physical therapist prescribed one for her use, but that evidence alone does not change the result.

Accordingly, Plaintiff’s objections regarding the RFC are meritless.

        Next, Plaintiff contends that the magistrate judge improperly substituted a new rationale in

place of one given by the ALJ, but Plaintiff does not explain precisely how and where the

magistrate judge did this. To the extent Plaintiff complains about the magistrate judge’s recitation

of evidence not expressly mentioned by the ALJ, her complaint is unfounded. This Court can cite

evidence in the record that supports the ALJ’s findings, even if the ALJ did not cite that evidence.

See Heston v. Comm’r of Soc. Sec., 245 F.3d 528, 535 (6th Cir. 2001) (“The court may review Dr.

Haun’s report, in its consideration of the record as a whole, to determine if the ALJ’s decision was

based upon substantial evidence, even if the ALJ failed to cite the report in its conclusion.”). Thus,

this objection is also meritless.




                                                   3
Case 1:20-cv-00226-HYJ-PJG ECF No. 21, PageID.814 Filed 02/08/21 Page 4 of 4




         Finally, Plaintiff suggests that the ALJ improperly relied upon the testimony of a vocational

expert by not asking questions of the expert that considered Plaintiff’s limitations. This objection

is a rehash of Plaintiff’s objections to the RFC. The magistrate judge properly determined that

substantial evidence supported the RFC. Because the ALJ simply asked the vocational expert

whether there existed jobs that an individual could perform with Plaintiff’s RFC, there was nothing

improper about the ALJ’s reliance on the testimony of the vocational expert. (See R&R 12.)

         Accordingly,

         IT IS ORDERED that Plaintiff’s objections to the R&R (ECF No. 19) are DENIED.

         IT IS FURTHER ORDERED that the R&R (ECF No. 18) is ACCEPTED and

ADOPTED as the opinion of the Court.

         A judgment will enter consistent with this Order.



Dated:     February 8, 2021                            /s/ Hala Y. Jarbou
                                                       HALA Y. JARBOU
                                                       UNITED STATES DISTRICT JUDGE




                                                   4
